Citation Nr: 1421643	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  97-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to May 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 1991 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating in excess of 10 percent for the Veteran's service-connected back condition.  In May 1992, the Veteran filed a notice of disagreement (NOD) with the July 1991 rating decision and a statement of the case (SOC) was issued in June 1992.  The Veteran perfected an appeal by filing a VA Form 9 later that month.  See 38 C.F.R. § 20.200 (2013) (an appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal).  In a September 1992 rating decision, the RO granted a 20 percent rating for the service-connected chronic low back strain, effective June 17, 1991.  In the October 1992 letter advising the Veteran of this decision, the RO stated, "We feel that all the benefits you sought have been granted.  No further action will be taken on your Substantive Appeal, as it is considered withdrawn."  

The Veteran subsequently filed a new claim for an increased rating for his low back disability in July 1995, which was denied in a January 1996 rating decision.  The Veteran perfected an appeal of the January 1996 denial.  The Board has previously indicated that the claim for an increased rating for lumbosacral strain is on appeal from the January 1996 rating decision; however, as the record does not reflect that the Veteran limited his appeal initiated in May 1992, the grant of the 20 percent rating in September 1992 did not award the highest possible evaluation.  Therefore, his claim remains in appellate status since the July 1991 rating decision.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

During the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Los Angeles, California.  

In April 2004, the Board remanded the increased rating claim for further development.  In May 2008, the Board denied a rating in excess of 20 percent for lumbosacral strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a Memorandum Decision vacating the Board's May 2008 decision and remanding the claim to the Board for further proceedings.

The increased rating claim was again remanded for further development in July 2011 and April 2013.  

In January 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.  

During the pendency of the increased rating claim, the Veteran has asserted that he is unable to work as a result of his service-connected lumbar spine disability.  A claim for a TDIU was denied in a July 1998 rating decision.  The Veteran was informed of this decision via an August 1998 letter, but did not appeal.  The Veteran has, however, since argued that he is unemployable as a result of his service-connected back disability.  For example, in a December 2000 statement, the Veteran asserted that he left employment in 1975 because of his service-connected lower back disability and referenced that he had been found disabled by the Social Security Administration (SSA) for his low back disability.  He asserted that he should be rated 100 percent for his back disability by VA and claimed that his lower back disability had caused little or no employment over the prior 20 years.  During VA treatment in June 2006, the Veteran stated that his chronic back pain and weakness prevented him from working and reported that he had not worked since 1975.  In a July 2007 statement, the Veteran reiterated that he had not worked since 1975.  




When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Despite the prior denial of a TDIU in the July 1998 rating decision, the Veteran has since raised a new claim for a TDIU, as reflected in the statements described above.  Also associated with the claims file since the July 1998 rating decision is a September 1997 favorable SSA decision in which the Administrative Law Judge reported asking a vocational expert whether, considering the Veteran's age, education, lack of relevant work experience, and limitations from his left foot amputation with stump complications and chronic back strain superimposed on degenerative arthritic changes, there were any jobs in existence in the economy which the Veteran could perform.  The vocational expert opined that there were not.  

The above statements and SSA decision, which raise a new claim for a TDIU, were associated with the claims file during the pendency of the Veteran's continuing claim for an increased rating for the service-connected lumbosacral strain.  Thus, the Board has jurisdiction over this new claim for a TDIU as part and parcel of the claim for an increased rating.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  While each e-folder contains evidence pertinent to the increased rating claim, this evidence was of record and considered by the Appeals Management Center (AMC) in the April 2014 supplemental statement of the case (SSOC).  

A December 1996 report of contact reflects that the Veteran was seeking a hearing on the issues of special monthly pension and increase in compensation.  It is unclear whether the Veteran was seeking to file a claim for special monthly pension.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  



In a December 2000 statement, the Veteran asserted that his lower back disability had caused blackouts, depression, and chest tightness and pain.  In a July 2007 statement, the Veteran reported that muscle relaxers he had taken for his back disability had "mess[ed] up" his stomach lining.  In a June 2013 statement, the Veteran asserted that the muscle relaxers he had taken had caused stomach problems and reported that he experienced headaches as a result of his back disability.  

The issues of entitlement to service connection for blackouts, depression, chest tightness and pain, a stomach disorder, and headaches, to include as secondary to the service-connected lumbosacral strain, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving any reasonable doubt in his favor, for the period from June 17, 1991 to August 24, 1995, the Veteran's service-connected lumbosacral strain more nearly approximated severe limitation of motion of the lumbar spine; there was no evidence that the service-connected lumbosacral strain was manifested by pronounced intervertebral disc syndrome (IVDS).  

2.  From August 24, 1995 to December 13, 2012 the Veteran's service-connected lumbosacral strain was manifested by complaints of pain with no more than moderate limitation of motion of the lumbar spine, with flexion to more than 30 degrees since September 26, 2003; the service-connected lumbosacral strain did not more nearly approximate severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or 

narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; the evidence does not reflect that the service-connected lumbosacral strain was manifested by recurring attacks of severe IVDS with intermittent relief or separately compensable neurological manifestations, or that the Veteran experienced incapacitating episodes of IVDS having a total duration of at least four weeks during a 12-month period.      

3.  From December 13, 2012 to September 20, 2013, the Veteran's service-connected lumbosacral strain was manifested lumbosacral spine flexion to 30 degrees; the evidence does not reflect that the service-connected lumbosacral strain was manifested by pronounced IVDS or separately compensable neurological manifestations, or that the Veteran experienced incapacitating episodes of IVDS having a total duration of at least six weeks during a 12-month period.      

4.  Since September 20, 2013, the Veteran's service-connected lumbosacral strain  has been manifested by complaints of pain with no more than moderate limitation of motion of the lumbar spine; the service-connected lumbosacral strain has not resulted in forward flexion of the thoracolumbar spine to 30 degrees or less and has not more nearly approximated severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; the evidence does not reflect that the service-connected lumbosacral strain has been manifested by recurring attacks of severe IVDS with intermittent relief or separately compensable neurological manifestations, or that the Veteran has experienced incapacitating episodes of IVDS having a total duration of at least four weeks during a 12-month period.      




CONCLUSIONS OF LAW

1.  For the period from June 17, 1991 to August 24, 1995, the criteria for a 40 percent rating, but no higher, for the service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1995).  

2.  From August 24, 1995 to December 13, 2012, the criteria for a rating in excess of 20 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

3.  For the period from December 13, 2012 to September 20, 2013, the criteria for a 40 percent rating, but no higher, for the service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

4.  Since September 20, 2013, the criteria for a rating in excess of 20 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in March 2002 and October 2009 letters.  While he was also issued VCAA notice letters in May 2004, May 2005, October 2005, and January 2006, these letters appear to have been returned by the U.S. Postal Service.  After issuance of the March 2002 and October 2009 letters, the claim was readjudicated in the October 2012 and April 2014 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and October 2009.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and Social Security Administration (SSA) records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with VA examinations to evaluate his service-connected lumbosacral strain in July 1992, February 1996, February 1998, May 2003, December 2006, November 2009, October 2012, and September 2013 which, collectively, are responsive to the pertinent rating criteria and adequate to evaluate the disability.  Thus, these examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In an October 2013 statement, the Veteran asserted that his recent VA examination left him with more pain that he had before the examination.  He stated that the examiner conducted a physically painful series of testing despite his reports of pain.  The Veteran stated that he "could hardly walk or sit up for the next seven days."  To the extent that the Veteran may be asserting inadequacy in the September 2013 VA examination, review of the examination report reflects that it is responsive to the pertinent rating criteria and there is no indication that the examiner pulled, pushed, or twisted the Veteran despite his reports of pain; rather, the examiner reported no objective evidence of painful motion on range of motion testing and commented that, despite the Veteran's report of limited range of motion due to pain, there were no objective physiologic or emotional signs of pain noted during testing.  The September 2013 VA examination report is adequate.  See Barr, 21 Vet. App. at 311. 

In making this determination, the Board observes that the September 2013 VA examiner did not specifically address the rating criteria pertinent to evaluating spinal disabilities as in effect prior to September 2002 and September 2003 revisions, which are for consideration in this appeal.  However, as regards the September 2002 revisions, pertaining to IVDS, the examiner stated that the Veteran did not have IVDS.  Regarding the rating criteria as in effect prior to September 2003, the examiner was specifically instructed to report whether the Veteran had any other pertinent physical findings, complications, conditions, signs, or symptoms related to his back disability, but he stated only that his gait was abnormal with a left-sided limp due to partial left foot amputation and the fact that he was not wearing his prosthesis.  Thus, as the signs and symptoms contemplated in the rating criteria as in effect prior to September 26, 2003 would have been included in "any other pertinent physical findings" this examination report is adequate.  

In the December 2010 memorandum decision, the Court found the Board's May 2008 decision inadequate as the Board failed to discuss the disabling effect of pain on motion in rendering its decision.  See Memorandum Decision, at p. 3.  The claim was remanded in July 2011 so that the Veteran could be afforded a new VA examination which would adequately address additional impairment resulting from pain, pain on motion, weakness, fatigability, incoordination, or related factors.  The claim was again remanded in April 2013 to obtain outstanding VA treatment records from the Los Angeles VA Medical Center (VAMC) and the Sepulveda outpatient clinic (OPC) and the Cincinnati VAMC; to obtain treatment records from Pacific Healthcare; to obtain the Veteran's VA vocational rehabilitation records; to obtain additional SSA records; and to afford the Veteran a new VA examination to evaluate his service-connected lumbosacral strain.  

Treatment records from the VA Greater Los Angeles Healthcare System, the VA Southern Arizona Healthcare System and the Cincinnati VAMC were subsequently associated with the claims file/e-folder.  In November 2013, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), to allow VA to obtain treatment records from Asian Pacific Healthcare.  These records were requested in November and December 2013, but no response was received.  Significantly, in his November 2013 release, the Veteran reported receiving treatment at this facility in 1986 and 1989.  As the Veteran's claim for an increased rating was filed in June 1991, these records, even if obtained, would not be pertinent to the present increased rating claim.  Therefore, no further development in regard to attempting to obtain these records is warranted.  

The Veteran's VA vocational rehabilitation records were requested in June 2013; however, the record indicates that a negative response was received and, in August 2013, the AMC advised the Veteran that it had been unable to obtain his VA vocational rehabilitation records.  A formal finding of unavailability regarding the Veteran's VA vocational rehabilitation records was made later that month.  In light of the above, no further action in regard to attempting to obtain these records is warranted.    

Pursuant to the Board's April 2013 remand, additional SSA records were obtained in April 2014.  The SSA records presently of record do not include the transcript of any SSA hearings.  In April 2002, the Veteran discussed an SSA hearing he had in September 1997 and reported that SSA said VA could obtain a copy of that hearing.  While no SSA hearing transcripts are presently of record, the September 1997 SSA decision, which discusses the Veteran's hearing testimony, is of record.  Although numerous SSA records were associated with the claims file in April 2014, SSA also responded via e-mail that month that the Veteran's folder was destroyed in June 2001.  Accordingly, the Board finds that remand to attempt to obtain any additional SSA records, including the September 1997 hearing transcript referenced by the Veteran, is unnecessary.  

In addition to attempting to obtain the records requested in the April 2013 remand, the Veteran was afforded a VA examination to evaluate his lumbosacral strain in September 2013.  This examination report, as discussed above, is adequate to evaluate the service-connected disability.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

An April 2002 document from the Cincinnati VAMC reports that the Veteran had received treatment at several VA facilities, including the Central Plains Healthcare System and the New Orleans VAMC.  In December 2005, the Veteran presented to the emergency department of the Southern Arizona VA Healthcare System with a complaint of chronic back pain for 30 years and requested a refill on his medications.  The physician reported that VA records from Salt Lake City showed that medications had been dispensed in September.  A September 2012 VA social work note from the Cincinnati VAMC reports that the Veteran had received health care from 12 VA facilities across the country since 1999.  Numerous treatment records from the Cincinnati VAMC, the Southern Arizona VA Healthcare System, and the Greater Los Angeles VA Healthcare System have been associated with the claims file/e-folder; however, the records discussed above indicate that the Veteran has also received treatment at other VA facilities which are not presently of record.  The evidence of record, including the numerous VA treatment records and VA examination reports, adequately describe the severity of the Veteran's service-connected lumbosacral strain during the pendency of the appeal.  Importantly, a September 2012 Report of General Information regarding the present claim reflects that the Veteran stated that he had not had any treatment at a private facility and all of his treatment had been at the Cincinnati and Tucson VAMCs.  An October 2012 Report of General Information regarding the claim on appeal reflects that the Veteran stated that his supporting medical documentation was at the Sepulveda and Los Angeles VAMCs.   During the January 2013 hearing, the Veteran testified that all of his medical treatment was done at the Cincinnati VAMC.  

Additionally, the record reflects that the Veteran was admitted to the Cincinnati VAMC in January 2014 for treatment of chronic obstructive pulmonary disease (COPD), pneumonia, Buerger's disease, dysphagia, and chronic pain.  While complete records from this hospitalization are not presently of record, the discharge instructions reflect that the Veteran was hospitalized for treatment for a number of conditions, but do not list his lumbosacral strain.  Thus, as these inpatient records would not include findings relevant to the severity of the Veteran's service-connected lumbosacral strain, remand to obtain them is also not required.  

A June 2012 VA treatment record reflects that the Veteran was being seen for follow-up after admission for trauma status post assault.  The physician reported that the Veteran was presently in Pinnacle Healthcare for rehabilitation, where he had been for 15 days.  Additionally, a March 2014 VA social work note reflects that the Veteran had been released to Glen Care nursing home in February 2014 (following his January 2014 admission for COPD, pneumonia, Buerger's disease, dysphagia, and chronic pain).  Records from Pinnacle Healthcare and Glen Care nursing home have not been obtained; however, the Veteran has not submitted a release to allow VA to obtain these records, despite being advised in the October 2009 VCAA letter that, if he wanted VA to obtain any medical records on his behalf, he should complete and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  

He was more recently informed via a June 2013 letter from the AMC that, if he had received medical treatment from any private physicians or hospitals and he would like VA to obtain his treatment records, he should complete a VA Form 21-4142.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form to allow VA to obtain additional private treatment records; it is not possible for VA to obtain them.  Therefore, no further action regarding these records is required.  

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish an increased rating for the service-connected lumbosacral strain.  However, the Veteran clearly was aware of the nature of evidence needed to substantiate the claims, the Veteran was also previously given ample opportunity to produce such evidence, and the Veteran's representative cited the pertinent rating criteria with discussion of the evidence and asserted that the Veteran should be rated at 40 percent pursuant to Diagnostic Code 5292.  The Veteran's representative also asked questions regarding the severity of the Veteran's disability.  

As the Veteran's testimony during the hearing addressed the severity of his service-connected lumbosacral strain, the question for consideration here, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Moreover, in the April 2013 remand, the Board specifically advised the Veteran that, in order to substantiate his claim for a 40 percent disability rating for lumbosacral strain, the evidence must show, or at least approximate findings that show that his back disorder is of such severity that he can forward flex his thoracolumbar spine 30 degrees or less, or that his back shows favorable ankylosis of the entire thoracolumbar spine.  The Board informed the Veteran via that remand that, to substantiate his claim, he could submit letters and
clinical study reports from his treating physician and medical staff at the VAMC, treating physicians and medical staff at non VA facilities, and letters from family members, friends, coworkers, acquaintances and any other persons with knowledge of his back disorder.  During the January 2013 hearing, the Veterans Law Judge did ask questions seeking to identify any pertinent evidence that was not associated with the claims file.  

In light of the above, the Veteran is not shown to be prejudiced in regard to any deficiencies in the January 2013 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98.  Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claim, discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.



Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

During the course of this appeal, VA promulgated new regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. part 4).  The amendments renumber the Diagnostic Codes and create a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments discussed above have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

Prior to September 23, 2002, limitation of motion of the lumbar spine which was slight, moderate, and severe, warranted a rating of 10, 20, and 40 percent, respectively.  Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).

Prior to September 23, 2002, lumbosacral strain with slight subjective symptoms warranted a 0 percent rating. Lumbosacral strain with characteristic pain on motion warranted a 10 percent rating. Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation. A 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Prior to September 23, 2002, under Diagnostic Code 5293, mild IVDS warranted a 10 percent rating and moderate IVDS with recurring attacks a warranted a 20 percent rating. Severe IVDS with recurring attacks and intermittent relief warranted a 40 percent rating. A 60 percent evaluation was warranted when there was pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding IVDS were revised effective September 23, 2002.  Effective that date, IVDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.  

Under these revised standards, IVDS warrants a 40 percent evaluation when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).

Effective September 26, 2003, the Diagnostic Code for IVDS was renumbered as 5243; as a result of the revision effective September 26, 2003, the criteria for rating all spine disabilities, to include IVDS, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The revised criteria provide that IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate rating for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The rating schedule applied under the pre-September 2002 and September 2003 criteria does not define a normal range of motion for the lumbar spine; however the supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 2002). Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the lumbar spine to the old and new rating criteria.


When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran submitted his current claim for an increased rating on June 17, 1991.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509 (2007).

Considering the pertinent evidence of record in light of the law, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted for the service-connected lumbosacral strain, from June 17, 1991 to August 24, 1995 and from December 13, 2012 to September 20, 2013; however, a rating in excess of 20 percent from August 24, 1995 to December 13, 2012 and since September 20, 2013 is not warranted.  

Prior to August 24, 1995

During this period, there was evidence of lumbar spine flexion limited to 20 degrees, as a July 1992 VA examiner reported that the Veteran could not flex to more than 20 degrees.  The assessment was chronic lumbosacral strain.  The Board finds that such limitation of motion, to less than one third of normal lumbosacral spine flexion, more nearly approximates severe limitation of motion of the lumbar spine.  The record does not include any range of motion testing of the lumbosacral spine during the period between June 17, 1990 (one year before the date of filing of the current claim for an increased rating) and the July 1992 VA examination.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted, effective June 17, 1991, pursuant to Diagnostic Code 5292, as in effect prior to September 26, 2003.  

However, a rating in excess of 40 percent is not warranted during this period.  There is no indication that the Veteran's service-connected lumbosacral strain was manifested by residuals of vertebral fracture or ankylosis during this period.  Therefore, an increased rating under the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, because a 40 percent rating is the maximum rating for limitation of motion without ankylosis, further consideration of the DeLuca factors is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Additionally, the evidence does not reflect that the service-connected lumbosacral strain was manifested by IVDS during this period.  Rather, the impression following a March 1992 X-ray of the lumbosacral spine was articulation of left transverse process of L5 with sacrum, otherwise negative.  The July 1992 VA examiner commented that X-rays showed spondylosis at L2 and a congenital anomaly.  A March 1993 X-ray of the entire spine revealed no acute finding.  There was a congenital variation of L5 and osteoarthritic changes at C5-C6.  The bony alignment throughout was unremarkable.  As these radiological studies do not document IVDS during the period prior to August 24, 1995, a rating in excess of 40 percent under Diagnostic Code 5293, as in effect prior to September 23, 2002, is not warranted.  

From August 24, 1995 to December 13, 2012

During the period from August 24, 1995 to December 13, 2012, a rating in excess of 20 percent for the service-connected lumbosacral strain is not warranted.  

Considering Diagnostic Code 5292, as in effect prior to September 26, 2003, the evidence during this period does not demonstrate severe limitation of motion of the lumbar spine.  Rather, examination on August 24, 1995, performed in conjunction with the Veteran's claim for SSA benefits, range of motion testing of the dorsolumbar spine revealed flexion to 60 degrees, extension to 20 degrees, and right and left lateral flexion each to 20 degrees.  The physician commented that the Veteran had mild to moderate limitations in range of motion of the dorsolumbar spine.  An October 1995 SSA evaluation indicates only that the Veteran had some limitation of motion of the low back.  Range of motion testing could not be adequately assessed secondary to the Veteran's pain and virtually decreased range of motion in all directions on VA examination in February 1996.  A February 1998 VA spine examination revealed forward flexion to 30 degrees, extension to 15 degrees, right flexion to 20 degrees, and left flexion to 15 degrees.  The February 1998 VA spine examiner reported that the Veteran grimaced during range of motion testing and reported that his motion was limited due to his complaints of pain.  

On VA peripheral nerves examination performed only three days later, the Veteran stated that he could not bend at all because of pain; however, the examiner commented that he was able to quite easily bend over and have his head lower than his knees when reaching for his shoe, and he bent over several times adjusting his shoes and socks with no apparent difficulty and no painful expression on his face.  The peripheral nerves examiner commented that she saw no objective evidence on examination that the Veteran had chronic back pain, stating that, when he was not formally being examined, he appeared to move normally and had no signs of pain.  She added that she did not see any objective findings to account for the severity of the Veteran's pain and questioned whether he might be exaggerating his reported pain level.  She stated that the Veteran was quite rigid and stiff and complained of pain on the slightest motion during the formal examination; however, in going about his formally unobserved activities, such as rising from chairs in the waiting room and taking his shoes on and off in the examination room with multiple times of bending far over, she observed "absolutely no evidence of any diminished range of motion."  

A March 2000 VA treatment record reflects back flexion to 60 degrees, extension to 20 degrees, and lateral flexion to 20 degrees, bilaterally.  Examination during VA treatment in February 2001 revealed full range of motion of the back.  Range of motion testing of the lumbar spine during VA treatment in March 2003 revealed flexion to 40 degrees, extension to 20 degrees, and lateral bending to 30 degrees, bilaterally.  On VA examination in May 2003, lumbar spine flexion was to 40 degrees.  Extension was to 20 degrees.  Right and left lateral flexion were to 20 degrees and right and left rotation were to 30 degrees.  Range of motion testing on VA examination in December 2006 revealed flexion from 0 to 50 degrees, with pain beginning at 30 degrees.  Extension was from 0 to 10 degrees, with pain beginning at 5 degrees.  Right and left lateral flexion were from 0 to 15 degrees with pain beginning at 10 degrees.  Right lateral rotation was from 0 to 20 degrees, with pain beginning at 20 degrees.  Left lateral rotation was from 0 to 5 degrees, with pain beginning at 5 degrees.  

A September 2008 VA physical therapy evaluation reports that the Veteran had active range of motion within functional limits.  Range of motion was again described as within functional limits during VA treatment in July 2009.  



On VA examination in November 2009, range of motion testing was completed only twice due to complaints of pain.  Flexion was to "30-35."  Extension was to 15 degrees.  Right lateral flexion was to 15 degrees.  Left lateral flexion was to 25 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 15 degrees.  There was no additional loss of motion on repeat testing.  

A VA clinician who evaluated the Veteran in December 2009 commented that he had very poor effort on muscle strength examination but, when not being examined, he moved quite well, including twisting his trunk to reach behind himself.  Range of motion of the back was described as normal during VA treatment in June 2012.  

On VA examination in October 2012, the examiner reported that the Veteran made "absolutely no motion at all in attempted range of motion testing."  She stated that, when asked why he would not move, the Veteran reported that he was in too much pain.  The examiner stated that there was no spasm or guarding of motion during repeat attempted range of motion testing and commented that the Veteran had previously bent over to the floor with no problems, which was not consistent with decreased range of motion from pain, but was highly consistent with malingering for purposes of disability compensation.  The VA examiner indicated that the Veteran had other pertinent physical findings, complications, conditions, signs, or symptoms, reporting that, on attempted strength testing, the Veteran "made absolutely no effort to move with any of the requested muscle groups... despite the fact that he stands and walks normally, and he was observed in the hall after his examination while talking and laughing with a friend showing no distress and certainly no weakness."  The examiner added that the Veteran had a long history of exaggerating examination findings and commented that the current examination revealed "actual malingering."  She added that, based on her observations of the Veteran, "there is no medical reason to suspect any decrease in his range of motion due to any etiology, and when he does complain verbally of extreme pain, there are neither physiological nor emotional signs of any level of distress." 

The above findings do not more nearly approximate severe limitation of motion of the lumbar spine as required for a 40 percent rating.  The Board has specifically considered the February 1996 VA examiner's report that range of motion testing could not be adequately assessed secondary to the Veteran's pain and virtually decreased range of motion in all directions and the February 1998 VA spine examination revealing forward flexion to 30 degrees; however, the Board finds significant the February 1998 VA peripheral nerves examiner's findings from only three days later that the Veteran appeared to move normally and, when not being formally examined, had no evidence of any diminished range of motion, despite his reports during the examination that he could not bend at all because of pain.  Therefore, the report of flexion limited to 30 degrees on VA spine examination in February 1998 does not reflect that the Veteran's service-connected low back disability was manifested by severe limitation of motion of the lumbar spine.  

Similarly, despite reporting forward flexion in the range of 30 to 35 degrees on VA examination in November 2009, the Board finds that such limitation does not more nearly approximate severe limitation of motion, as the Veteran's flexion was not limited to less than one third of normal.  Limitation in the range from 30 to 35 degrees is consistent with moderate limitation of motion, compensated by the 20 percent rating presently assigned.  Significantly, the October 2012 VA examiner reported that the Veteran made "absolutely no motion at all in attempted range of motion testing" but commented that the Veteran had previously bent over to the floor with no problems, which was not consistent with decreased range of motion from pain, but was highly consistent with malingering.  In light of the above, the evidence does not reflect that the Veteran's service-connected lumbosacral strain has more nearly approximated severe limitation of motion of the lumbar spine during this period.  

The evidence during this period also does not reflect that a 40 percent rating is warranted under Diagnostic Code 5295 as in effect prior to September 26, 2003.  There is some evidence of marked limitation of forward bending in standing position and loss of lateral motion with osteo-arthritic changes, as radiological studies during this period document degenerative changes, for example mild to moderate degenerative arthritis was noted on X-ray obtained in conjunction with the May 2003 VA examination and degenerative joint disease (DJD) was reported in a March 2009 lumbosacral spine X-ray report.  There is also evidence of neural foraminal narrowing, as documented on a February 2000 MRI of the lumbar spine, and disc space narrowing, as documented in March 2009 and September 2012 X-ray reports.  

However, there is no evidence of positive Goldthwaite's sign nor does the evidence reflect listing of the whole spine to the opposite side as a result of the service-connected lumbosacral strain.  Rather, while the December 2006 VA examiner observed that the Veteran's spine listed to the left, he commented that this list was partly related to the Veteran's prosthesis for his foot amputation.  The clinician who performed the August 1995 examination in conjunction with the Veteran's SSA claim reported mild to moderate limitations in range of motion of the dorsolumbar spine and hips and described the remainder of the examination as "essentially unremarkable."  X-ray revealed normal alignment of the lumbar spine.  The February 1996 VA examiner described only a mild levo-scoliosis musculature of the back and spinal curvature was described as normal during VA treatment in April 1996.  Only mild lumbar scoliosis was noted on VA spine examination in February 1998 and examination during VA treatment in January 2000 revealed no back deformity.  Examination of the lumbar spine during VA treatment in March 2003 revealed no obvious abnormality and a May 2003 VA examination report documents normal posture and gait.  Lumbar lordosis was described as normal during VA treatment in September 2009 and the October 2012 VA examiner reported that the Veteran stood and walked normally.  For these reasons, the Veteran's service-connected lumbosacral strain does not more nearly approximate severe lumbosacral strain, as described in Diagnostic Code 5295, during this period.  

The conclusion that the Veteran's service-connected disability did not more nearly approximate severe lumbosacral strain during this period is further supported by the February 1998 VA peripheral nerves examiner's report that the Veteran appeared to move normally with no signs of pain when not being formally examined and her report of no objective findings to account for the severity of the Veteran's reported pain.  This conclusion is also supported by the findings of normal gait with only minor paravertebral tenderness, but no vertebral tenderness or bony abnormality on examination during VA treatment in February 2001.  

The evidence during this period reflects radiological findings of DDD, meaning that the rating criteria for evaluating IVDS are for consideration.  

Two VA examiners have opined that the Veteran's DDD is not related to his service-connected lumbosacral strain.  The February 1998 VA examiner commented that there was no objective evidence of IVDS, but, if the Veteran did have IVDS, she did not believe that it was in any way connected to his service-connected disability since he had had so many X-rays done through the years without any change or any signs of herniation.  In October 2012, this VA examiner again evaluated the Veteran and opined that there was nothing in the evidence of record to indicate that the Veteran's DDD was in any way caused by or related to service or his single instance of muscle strain.  She remarked that the Veteran reported losing his left lower extremity when he was struck by a train and pulled under the train and drug along.  The examiner stated that this was much more consistent with the type of back condition experienced by the Veteran because a slight muscle strain that only leads to pain at extreme positions of range of motion is not biomechanically consistent with the later development DDD; rather, being pulled under and drug along a train with injury sufficient to lead to amputation was such a type of biomechanical injury.  

Most recently, the September 2013 VA examiner stated that there was nothing found in the evidence of record to indicate that the Veteran's current lumbosacral DDD and DJD were in any way caused by or related to military service or his single episode of muscle strain.  He explained that there was a diagnosis of service-connected lumbosacral strain and a history of back injury in 1974 that was diagnosed as lumbosacral strain with nothing further found in the evidence of record until 15 years later in 1989 with complaints of back pain and a diagnosis of lumbosacral strain, thus there was a lack of chronicity of care for a back condition since military discharge.  He observed that the Veteran suffered a significant injury that occurred in 1976 when a train accident led to his undergoing a partial left foot amputation.  The examiner opined that this traumatic event, other injuries, aging, or other factors over time would be more consistent with the later development of lumbosacral DDD and DJD than a single episode of muscle strain.  

Each VA examiner made an incorrect statement in explaining the basis for their opinion.  In this regard, the October 2012 and September 2013 VA examiners each referenced the Veteran's single instance of muscle strain; however, service treatment records document that the Veteran was diagnosed with back strain from lifting in July 1972 and, in his Report of Medical History at separation in February 1974, the Veteran complained of recurrent back pain and the clinician commented that he had chronic low back strain since trauma in basic combat training (BCT).  Later in February 1974 he complained of another injury to the back and the impression was muscle strain.  In March 1974, the Veteran continued to complain of muscle pain and tenderness to the lumbar spine and the impression was again muscle strain.  Thus, at least two episodes of in-service muscle strain are documented in the service treatment records.  While the September 2013 VA examiner reported that there was nothing further found in the evidence of record following the 1974 back injury until 15 years later in 1989 (the October 2012 VA examiner also reported that the evidence was silent for any back complaints between 1974 and 1988 or 1989), a March 1977 VA treatment record reports that the Veteran complained of low back strain and examination of the spine revealed tenderness at the lumbosacral joint.  The pertinent diagnosis was chronic low back strain.  During VA treatment in April1983, the Veteran complained of back pain with an onset about a year earlier.  

Despite these inaccuracies, the VA examiners' opinions do not appear to be based solely on a finding that the Veteran had only one instance of muscle strain in service or that the record was silent for complaints regarding or treatment for lumbosacral strain between 1974 and 1989; rather, in February 1998 the VA examiner cited numerous X-rays done through the years which did not show any change or any signs of herniation.  This examiner remarked in October 2012 that the Veteran's left leg injury, which resulted in left foot amputation, was much more consistent with the type of back condition experienced by the Veteran.  Similarly, the September 2013 VA examiner reported that this traumatic event and other factors, including aging and other injuries, would be more consistent with the later development of lumbosacral DDD and DJD.  Regardless, because the opinions regarding the relationship between the Veteran's DDD and his service-connected lumbosacral strain appear to be based, at least in part, on inaccurate facts, the Board will consider whether a rating in excess of 20 percent is warranted pursuant to the rating criteria for evaluating intervertebral disc syndrome.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal)).  

The evidence does not, however, reflect severe recurring attacks of IVDS, with intermittent relief as required for a 40 percent rating under Diagnostic Code 5293, as in effect prior to September 23, 2002.  Rather, the February 1998 VA examiner specifically commented that there was no objective evidence of IVDS.  The Veteran denied incapacitating episodes during the November 2009 VA examination and the October 2012 VA examiner indicated by marked box that the Veteran did not have IVDS of the thoracolumbar spine.  

A rating in excess during this period is also not warranted under the revised criteria for evaluating IVDS, as in effect since September 23, 2002.  Indeed, the numerous VA treatment records associated with the claims file make no mention of bed rest prescribed by a physician and the Veteran denied incapacitating episodes during the November 2009 VA examination.  Therefore, as no periods of bed rest prescribed by a physician, let alone for a total duration of at least four weeks during a 12-month period, have been shown, a 40 percent rating under the rating criteria, as revised September 23, 2002, is not warranted.  

The Board has considered whether a separate rating for neurological manifestations of the service-connected lumbosacral strain may be warranted.  The Veteran has reported neurological symptoms in his lower extremities.  In this regard, during VA treatment in June 1991, he described numbness down both thighs.  He described occasional numbness in his right toe during the February 1996 VA examination.  

During VA treatment in March and April 1999, the Veteran reported that his low back pain radiated to both legs.  During VA treatment in November 2002 and March 2003, the Veteran complained of left lower back pain with numbness on the left thigh.  In March 2003, he denied radiation of pain, but stated that he sometimes experienced nonfocal numbness in his legs.  During the May 2003 VA examination, the Veteran reported low back pain with radiation of pain and numbness to the leg.  On VA examination in December 2006, he reported a history of numbness, paresthesias, leg or foot weakness, falls, and unsteadiness and stated that his low back pain radiated down the back of both legs to the calves.  During VA treatment in March 2009, he stated that his back pain went down to his hips.  An April 2009 VA treatment record reports that the Veteran had markedly decreased strength in the lower extremities bilaterally secondary to back pain.  During VA treatment in September 2011, the Veteran's legs were very weak and straight leg raising led to non-radiating back pain, bilaterally.  The assessment was lumbar spinal stenosis with long chronic pain history.  The physician noted that the Veteran reported that his lower back pain radiated up and down the back, but not into the legs, and he sometimes had leg numbness down to the ankles, with marked weakness in the legs for about 8 months.   In an addendum, the physician commented that there was no sciatic notch tenderness.  

Despite these reports and findings, the Veteran denied radiation of low back pain during VA treatment in March and June 1992.  He denied radicular symptoms during VA treatment in March 1993 and denied radiation of back pain and sensory changes during the February 1998 VA peripheral nerves examination.  During VA treatment in February 2001, the Veteran denied weakness and numbness.  An August 2001 VA treatment record documents that he denied lower extremity weakness or paresthesias.  He denied numbness and tingling during VA treatment in October 2007, September 2008, and June 2009.  He denied numbness or paresthesias on review of systems during VA treatment in April 2009 and denied radiating lower extremity pain or right or left paresthesias on VA examination in November 2009.  A VA treatment record from the following month reflects that the Veteran denied lower extremity radicular signs and symptoms and denied paresthesias to the lower extremities.  He denied weakness and numbness during VA treatment in March 2010 and denied any numbness or tingling in the lower extremities during treatment in May 2010.  The following month, he denied weakness, numbness, and tingling.  

A June 1991 VA treatment record reflects that an EMG was scheduled to evaluate the Veteran's complaints of numbness in his thighs; however, he failed to report for that test.  Although an August 1991 VA consultation request reports that the Veteran had a history of severe low back pain with a positive straight leg raising test, and includes a provisional diagnosis of sciatica, there is no actual diagnosis of a neurological manifestation of the Veteran's service-connected low back disability during this period.  Rather, the August 24, 1995 examination report indicates that the Veteran had normal strength, intact reflexes, and well-preserved sensation.  An October 1995 SSA examination reports that the Veteran had a normal neurological examination and the February 1996 VA examiner commented that there was no evidence of neurological involvement of the Veteran's back disability with the possible exception of the left upper patella reflex being slightly more hyperreflexic when compared to the right.  No radicular symptoms were elicited on VA spine examination in February 1998 and, on VA peripheral nerves examination in February 1998, motor function was normal, deep tendon reflexes were 2/4 throughout and bilaterally symmetrical, and sensory testing of light touch, pin prick, vibration, and double simultaneous extinction was normal.  The examiner opined that the Veteran had no neurological impairments.  The assessment following VA treatment in March 2000 was chronic low back pain, stable, non-progressive, with non-radicular symptomatology.  

Examination during VA treatment in August 2001 revealed strength to be 5/5 and sensation to be intact.  During VA treatment in November 2002, deep tendon reflexes were present on both legs and there was no sensory loss.  Examination during VA treatment in March 2003 revealed deep tendon reflexes present on both legs and no sensory loss.  Motor examination was 5/5 in the lower extremities and straight leg raising test was negative.  The physician commented that examination did not indicate a radicular component to the Veteran's low back pain; rather, it appeared to be mechanical in origin, which the physician opined was probably due to the left leg length discrepancy.  He commented that the Veteran's prosthesis made his residual limb too long and he had adopted a circumducting gait to adjust.  


On examination in May 2003, signs of radiculopathy were absent.  On VA examination in December 2006, detailed motor examination revealed active movement against some resistance in hip flexion, hip extension, and knee extension, bilaterally.  Ankle dorsiflexion and plantar flexion and great toe extension were active against some resistance on the right and were not tested on the left.  Muscle tone was normal and there was no muscle atrophy.  Reflex examination revealed normal knee jerks and ankle jerks, bilaterally.  The diagnosis was DDD of the lumbar spine with associated lumbar myofascial pain syndrome.  The examiner commented that there was no evidence for radiculopathy and leg symptoms were a non-specific manifestation of the lumbar myofascial pain syndrome.  During VA treatment in June 2012, sensory and motor examinations were within normal limits and motor strength was 5/5.  Lower extremity strength, deep tendon reflexes, and lower extremity sensation were intact on the right (with left lower extremity amputation noted) during VA treatment in September 2012.  

The October 2012 VA examiner indicated that the Veteran had no neurological symptoms or radicular symptoms related to his spine disability.  Deep tendon reflexes were normal in the knees and right ankle.  Sensory examination was normal in the upper anterior thigh and thigh/knee, bilaterally, and was normal in the right lower leg/ankle and foot/toes.  The examiner commented that left ankle deep tendon reflex and left below the knee sensation could not be tested due to the left below the knee amputation.  She added that, when she attempted to perform the straight leg raising test, the Veteran jumped and exclaimed loudly at his high level of pain, which the examiner noted was not in a pattern consistent with disc disease.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  In a VA Peripheral Nerve Conditions Disability Benefits Questionnaire (DBQ), the examiner indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  
 
In light of the above, in particular, the numerous normal examination findings and the opinions of the examiner who evaluated the Veteran in February 1998 and October 2012, and the opinion of the VA physician who evaluated the Veteran in March 2003, the evidence does not reflect that the Veteran's service-connected lumbosacral spine disability has been manifested by any separately compensable neurological manifestation during this period.  

Considering the pertinent evidence dated since September 26, 2003, the Board finds that a rating in excess of 20 percent is not warranted pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The evidence during this period reflects lumbosacral spine flexion to 50 degrees on VA examination in December 2006; back range of motion was described as normal during VA treatment in June 2012; and the October 2012 VA examiner observed that the Veteran was able to bend over to the floor with no problems and reported that, based on her observations of the Veteran, "there is no medical reason to suspect any decrease in his range of motion due to any etiology."  While the November 2009 VA examiner reported that the Veteran had flexion to "30-35" degrees, review of the examination report reflects that the examiner was reflecting a range and, therefore, this finding is not consistent with forward flexion of the thoracolumbar spine to 30 degrees or less.  Thus, a 40 percent rating pursuant to the rating criteria as revised September 26, 2003, is not warranted.  

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 during the period from August 24, 1995 to December 13, 2012.  In the December 2010 memorandum decision, the Court found the Board's May 2008 decision inadequate in that the Board failed to discuss the disabling effect of pain on motion.  

While the Veteran has consistently complained of back pain, the February 1998 VA peripheral nerves examiner commented that she did not see any evidence for any functional limitations imposed by the Veteran's low back condition.  The Veteran denied flare-ups of lower back pain on VA examination in May 2003.  On VA examination in December 2006, the Veteran complained of fatigue, decreased motion, stiffness, weakness, and pain.  He reported severe weekly flare-ups of his spinal condition, lasting for hours, during which he was almost unable to walk.  Examination of the thoracic sacrospinalis muscles revealed pain with motion and weakness.  The Veteran was unable to perform repetitive motion testing due to extreme discomfort.  Range of motion testing revealed flexion from 0 to 50 degrees, with pain beginning at 30 degrees.  Extension was from 0 to 10 degrees, with pain beginning at 5 degrees.  Right and left lateral flexion were from 0 to 15 degrees with pain beginning at 10 degrees.  Right lateral rotation was from 0 to 20 degrees, with pain beginning at 20 degrees.  Left lateral rotation was from 0 to 5 degrees, with pain beginning at 5 degrees.  

During the November 2009 VA examination, the Veteran stated that his low back hurt daily, but he denied flare-ups.  Range of motion testing was completed only twice due to complaints of pain; however, the examiner reported that there was no additional loss of motion on repeat testing.   The examiner commented that there was at least moderately severe functional impairment with some weakness, fatigability, incoordination and a limp on the left side due to the foot, not the back.  The October 2012 VA examiner reported that she was unable to perform repetitive use testing because the Veteran refused to participate and reported that, on her observation of the Veteran in the hall following his examination, he did not show any weakness.  During that examination, the Veteran described flare-ups of pain with weather changes.

The above evidence reflects that, while he reported flare-ups of his spinal condition during the December 2006 and October 2012 VA examinations, the Veteran denied flare-ups of low back pain during the May 2003 and November 2009 VA examinations.  The October 2012 VA examiner commented that, although the Veteran described current pain level 10/10 because of weather changes, consistent with his report of flare-ups of pain during weather changes, he was not in distress during the examination consistent with such a high pain level.  Despite his reports of pain, fatigue, decreased motion, stiffness, and weakness, and the November 2009 VA examiner's description of "at least moderately severe" functional impairment, the examiner attributed this impairment, at least in part, to a limp on the left side due to the foot, not the back.  

While the Veteran was reportedly unable to perform repetitive range of motion testing in December 2006, and only two repetitions could be performed in November 2009, because of reported discomfort and pain, the Veteran nevertheless had flexion to 50 degrees and to a range of 30-35 degrees in December 2006 and November 2009, respectively.  Although the Veteran refused to perform range of motion testing during the October 2012 VA examination, the examiner stated that the Veteran would not make any motion during attempted range of motion testing because he was reportedly in too much pain; however, palpation of his back during this attempted testing revealed no spasm and no guarding of motion and the examiner reported that the Veteran had previously bent over to the floor with no problems.  She indicated that there was no objective evidence of functional loss due to the Veteran's back condition, explaining that when he did complain of pain, there were neither physiological nor emotional signs of any level of distress.  

The Board has carefully considered the reports of pain on range of motion, including the December 2006 VA examiner's reports of pain beginning at various points in range of motion testing, such as at 30 degrees of flexion.  However, the Court has held that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See Mitchell, 25 Vet. App. at 43.  

The objective testing shows that the Veteran was able to maintain flexion of the lumbar spine to 50 degrees in December 2006, to a range of 30-35 degrees in November 2009, and the October 2012 VA examiner observed the Veteran bend over to the floor and stand and walk normally.  The October 2012 VA examiner also reported that when the Veteran did complain of pain, there were neither physiological nor emotional signs of any level of distress.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  See 38 C.F.R. § 4.40; see also Johnston, 10 Vet. App. at 85.  Thus, the evidence does not demonstrate functional impairment which resulted in limitation of motion more nearly approximating severe limitation of motion of the lumbar spine during the period from August 24, 1995 to December 13, 2012, or flexion limited to 30 degrees or less since September 26, 2003.  Therefore, and a higher rating is not warranted under the DeLuca criteria.  




From December 13, 2012 to September 20, 2013

During VA treatment on December 13, 2012, lumbosacral range of motion was limited, with flexion to 30 degrees.  The Board has considered that the October 2012 VA examiner reported that the Veteran had a long and documented history of exaggerating symptoms, and stated that her examination of the Veteran revealed malingering; however, the physician who examined the Veteran on December 13, 2012 made no mention of exaggeration or malingering.  Rather, he simply reported that the Veteran had lumbosacral spine flexion limited to 30 degrees.   

During the January 2013 hearing, the Veteran's representative asserted that the Veteran suffered from moderate to severe limitation of motion.  While a VA treatment record from an admission in February 2013 documents that neuromuscular examination revealed full range of motion this was not specifically described as referring to the lumbosacral spine and another record from that admission reports partial range of motion.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted, effective December 13, 2012, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  

A rating in excess of 40 percent, however, is not warranted during this period.  Considering the rating criteria as in effect prior to September 26, 2003, there is no indication that the Veteran's service-connected lumbosacral strain was manifested by residuals of vertebral fracture or ankylosis during this period.  Therefore, an increased rating under the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).

A rating in excess of 40 percent under the revised rating criteria is not warranted, as there is no evidence of ankylosis; rather, as indicated in the December 2012 VA treatment record, the Veteran had flexion to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Consideration of rating in excess of 40 percent based on the DeLuca factors is not warranted as 40 percent is the maximum rating for limitation of motion without ankylosis.  See Johnston, 10 Vet. App. at 85.  

Considering the rating criteria as in effect prior to September 23, 2002, the evidence does not reflect pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent as required for a 60 percent rating under Diagnostic Code 5293.  Rather, the December 2012 VA treatment record reports that the Veteran was neurologically intact in regard to reflexes, manual muscle testing, and sensation involving his lower extremities.  During VA treatment in February 2013, strength was 5/5 in all extremities and no sensory deficits were noted.  A VA treatment record from the following month reflects that motor and sensory examinations were intact.  Thus, the pertinent evidence does not reflect neurological findings appropriate to the site of a diseased disc.  During the January 2013 hearing, the Veteran testified that he had good days and bad days regarding his lumbar spine disability, suggesting that he was not experiencing IVDS with little intermittent relief.  Accordingly, a 60 percent rating under the rating criteria in effect prior to September 23, 2002 is not warranted.

A rating in excess of that assigned during this period is also not warranted under the revised criteria for evaluating IVDS, as in effect since September 23, 2002.  The numerous VA treatment records associated with the claims file make no mention of bed rest prescribed by a physician and the Veteran testified in January 2013 that his VA doctors did not record in his record times when he would call and say he could not get up out of bed, suggesting that, while the Veteran may have stayed in bed on his own accord, this was not physician prescribed bed rest as contemplated in the rating criteria.  This conclusion is supported by a statement made by the Veteran in June 2013, that, "If you lay down for 30 days or struggle to get up and feed yourself  relieve yourself average a fall behind lower back pain every other month you complain to doctors for 40 years.  The best conclusion the doctors can come [up] with is you are faking."  This June 2013 statement also suggests that, if the Veteran stayed in bed, it was his choice, and not treatment prescribed by a physician.  As no periods of bed rest prescribed by a physician, let alone for a total duration of at least six weeks during a 12-month period, have been shown, a 60 percent rating under the rating criteria, as revised September 23, 2002, is not warranted.  

The Board has considered whether a separate rating for neurological manifestations of the service-connected lumbosacral strain may be warranted during this period.  The Veteran reported during treatment on December 13, 2012, that his back pain could radiate to the right and left posterior thigh and calf and he had numbness in the right foot; however, as indicated above, examination revealed him to be neurologically intact in regard to reflexes, manual muscle testing, and sensation involving his lower extremities.  Strength was 5/5 in all extremities and no sensory deficits were noted during VA treatment in February 2013.  A VA treatment record from the following month reflects that motor and sensory examinations were intact.  In light of these normal examination findings, the evidence does not reflect that the Veteran's service-connected lumbosacral strain has been manifested by any separately compensable neurological manifestation during this period.  

Since September 20, 2013

Since September 20, 2013, a rating in excess of 20 percent for the service-connected lumbosacral strain is not warranted.  

Considering Diagnostic Code 5292, as in effect prior to September 26, 2003, the evidence during this period does not demonstrate severe limitation of motion of the lumbar spine.  Rather, on VA examination performed that date, forward flexion of the lumbosacral spine was to 40 degrees; extension was to 5 degrees; right and left lateral flexion were each to 10 degrees; and right and left lateral rotation were each to 15 degrees.  The examiner also commented that the Veteran was observed to bend over easily to at least 60 degrees when taking off his shoes during the examination without evidence of painful motion, which was not consistent with the decreased range of motion from pain.  These range of motion findings reflect no more than moderate limitation of motion of the lumbar spine and, so, a rating in excess of 20 percent under Diagnostic Code 5292, as in effect prior to September 26, 2003, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The evidence during this period also does not reflect that a 40 percent rating is warranted under Diagnostic Code 5295 as in effect prior to September 26, 2003.  Although the September 2013 VA examination revealed marked limitation of forward bending in standing position and loss of lateral motion, there is no evidence of positive Goldthwaite's sign nor does the evidence reflect listing of the whole spine to the opposite side as a result of the service-connected lumbosacral strain.  Rather, despite being specifically asked to describe any pertinent physical findings, complications, conditions, signs, or symptoms, the September 2013 VA examiner reported only that the Veteran's gait was abnormal with a left-sided limp due to his partial left foot amputation and the fact that he was not wearing his prosthesis.  As the evidence does not demonstrate that the Veteran's service-connected lumbosacral strain more nearly approximates severe lumbosacral strain as described in former Diagnostic Code 5295, a rating in excess of 20 percent under this Diagnostic Code is not warranted.  

A rating in excess of 20 percent is also not warranted under the General Rating Formula for Diseases and Injuries of the Spine, as flexion has been limited to no less than 40 degrees, as reflected in the September 2013 VA examination report.  In the absence of flexion limited to 30 degrees or less, or unfavorably ankylosis, a rating in excess of 20 percent under the revised rating criteria is also not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  During the September 2013 VA examination, the Veteran reported flare-ups of low back pain with prolonged walking of more than 1-2 blocks, prolonged sitting of more than an hour, prolonged standing, cold or damp weather changes, and repetitive bending movements and extending his back from a flexed position.  The examiner opined that it was more likely than not that pain could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time and there was additional limitation due to pain with a change in the baseline range of motion due to "pain on use or during flare-ups"; however, the examiner stated that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.  The examiner added that it was less likely than not that weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time and that there was no additional limitation due to weakness, fatigability or incoordination with no change in the baseline range of motion during flare-ups.  

The Board has carefully considered that after repetitive use testing, forward flexion of the lumbosacral spine was to 30 degrees, extension was to 10 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 10 degrees, and right and left lateral rotation were each to 15 degrees.  Later in the examination report, the examiner remarked that the Veteran's symptoms of low back pain and objective findings of functional loss with less movement than normal are most likely due to his lumbosacral DDD and DJD and were less likely due to any remote lumbosacral strain.  As previously discussed, this examiner opined that the Veteran's DDD and DJD were not related to service; however, because his opinion was, at least in part, based on inaccurate facts, the Board is considering all of the pertinent findings regarding the Veteran's lumbosacral spine in evaluating his service-connected lumbosacral strain.  See Mittleider v. West, 11 Vet. App. 181 (1998) (if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition).

While the September 2013 VA examiner reported forward flexion of the lumbar spine to 30 degrees after repetitive use testing, which would be consistent with assignment of a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, it is significant to note that the examiner also specifically indicated that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  In the section of the examination worksheet provided to comment where the Veteran's range of motion does not conform to the normal range of motion but is normal for the Veteran, the VA examiner remarked that the Veteran was limited with range of motion testing due to reported pain; however, there were no objective physiologic or emotional signs of pain noted by the examiner during testing.  He added that any range of motion loss was due to diminished effort, stiffness, and muscle guarding of the back with no objective painful motion.  He further reported that the Veteran was observed to bend over easily to at least 60 degrees when taking off his shoes without evidence of painful motion, which was not consistent with decreased range of motion from pain.  Later, the examiner commented that the observation during his and prior examinations was that the Veteran was able to bend to a significant degree more when not observed under formal testing, adding that this was medically credible since symptoms of degenerative changes with spinal stenosis were typically relieved with spinal flexion and worsened by spinal extension.  

While the VA examiner's remarks regarding there being no objective signs of pain on range of motion testing and the Veteran's ability to "easily" bend over to at least 60 degrees were provided prior to the evaluation of range of motion testing after repetitive use, it is clear that this was no more than a function of the layout of the Disability Benefits Questionnaire (DBQ) worksheet.  The examination report must be read in its entirety.  After completion of range of motion and repetitive range of motion testing, the examiner noted that the observation during his and prior examinations was that the Veteran was able to bend to a significant degree more when not observed under formal testing.  

Significantly, despite finding forward flexion of the thoracolumbar spine limited to 40 degrees on range of motion testing, and to 30 degrees on repetitive range of motion testing, and the examiner's opinion that it was more likely than not that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time and that there was additional limitation due to pain with a change in the baseline range of motion due to pain on use or during flare-ups (although it would be speculation to describe the range of motion loss since the Veteran was not examined during a flare-up), the VA examiner indicated that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  This finding, read together with the remarks that there were no objective signs of pain noted during testing and the examiner's observation that the Veteran was able to "easily" bend over to at least 60 degrees when not being formally examined, reflect that, even considering the DeLuca factors, his service-connected lumbosacral strain does not more nearly approximate the criteria for a 40 percent disability rating.  

The VA examiner determined that the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine, specifically, less movement than normal; however, this is consistent with his observation of the Veteran's ability to bend over to at least 60 degrees (which is less than full forward flexion).  Moreover, reading the examination report in its entirety, and considering the examiner's reports of no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing and the comment that there were no objective signs of pain noted during testing, the examiner's statement that he could not provide an opinion regarding the degree of additional range of motion loss during a flare-up without resorting to speculation because the Veteran was not examined during a flare-up was adequately explained. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The evidence since September 20, 2013 does not reflect severe recurring attacks of IVDS, with intermittent relief as required for a 40 percent rating under Diagnostic Code 5293, as in effect prior to September 23, 2002.  Rather, the September 2013 VA examiner specifically indicated that the Veteran did not have IVDS of the thoracolumbar spine.  

A rating in excess during this period is also not warranted under the revised criteria for evaluating IVDS, as in effect since September 23, 2002.  There is simply no evidence of bed rest prescribed by a physician during this period.  Therefore, as no periods of bed rest prescribed by a physician, let alone for a total duration of at least four weeks during a 12-month period, have been shown, a 40 percent rating under the rating criteria, as revised September 23, 2002, is not warranted.  

Also, a separate rating for neurological manifestations of the service-connected lumbosacral strain is not warranted since September 20, 2013.  In this regard, the September 2013 VA examiner opined that there was no evidence of neurological impairment, including problems with the bowels or bladder or any other symptoms.  He added that there was also no evidence of lumbar radiculopathy either clinically or through electrodiagnostic testing.  More recently, a February 2014 VA neurology note reflects that sensation was intact to light touch in all four extremities.  This evidence does not demonstrate that the service-connected lumbosacral strain has been manifested by any separately compensable neurological manifestations.  

All Periods

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Veteran's service-connected lumbosacral strain has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected lumbosacral strain is manifested by signs and symptoms such as pain and tenderness, muscle spasm, limitation of motion, and impaired ability to sit, walk, and stand for prolonged periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The Veteran has reported problems with mobility, for example, stating during the July 1992 VA examination that he was forced to use crutches to get around the house, in and out of the car, etc., because of his back, and reporting in his September 1996 VA Form 9 that he had problems getting in and out of bed and with personal hygiene, noting that he got little to no movement in his lower back without pain.  During VA treatment in April 1999, the Veteran reported that he had difficulty getting up from a lying position.  During the January 2013 hearing, the Veteran, via his representative reported that he could not sit in a normal chair as trying to stand from sitting in a normal chair would be excruciating and, during the September 2013 VA examination, the Veteran reported difficulty getting in and out of bed due to his back.  However, mobility issues are contemplated in the pertinent rating criteria, which evaluate the level of disability based on limitation of motion.  

The Veteran has reported difficulty sleeping as a result of his service-connected lumbosacral strain, for example, as reported during the February 1998 VA examination, in a December 2000 statement, and during VA treatment in March 2009.  However, the he has indicated that this was the result of pain, as reported during the February 1998 VA examination and VA treatment in March 2009.  The Veteran has also reported falling as a result of his service-connected lumbosacral strain, as indicated in an August 1995 statement and in a June 2013 statement.  In a December 2000 statement, the Veteran stated that that he was "short winded behind lack of movement" as a result of his back disability.   
  
The General Rating Formula for Diseases and Injuries of the Spine specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, as well as neurologic abnormalities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

As the Veteran's reports of falling would be contemplated in abnormal coordination and instability of station and his report of being "short winded" would be contemplated in abnormal endurance and excess fatigability, and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's lumbosacral strain picture.  

In making this determination, the Board observes that, as discussed in the introduction, the Veteran has reported that he has blackouts, depression, chest tightness and pain, and headaches, related to his service-connected lumbosacral strain.  However, claims for service connection for these disorders, to include as secondary to the service-connected lumbosacral strain, are being referred to the AOJ for appropriate action.  

For all the reasons discussed above, the Board has resolved reasonable doubt the Veteran's favor in determining that a 40 percent rating is warranted for the service-connected lumbosacral strain for the period from June 17, 1991 to August 24, 1995 and from December 13, 2012 to September 20, 2013, but finds that the preponderance of the evidence is against assignment of a rating greater than 20 percent from August 24, 1995 to December 13, 2012 and since September 20, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 40 percent rating for lumbosacral strain is granted from June 17, 1991 to August 24, 1995, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 20 percent for lumbosacral strain is denied for the period from August 24, 1995 to December 13, 2012.  

A 40 percent rating for lumbosacral strain is granted from December 13, 2012 to September 20, 2013, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 20 percent for lumbosacral strain is denied from September 20, 2013.  


REMAND

Remand is required to allow the AOJ to conduct all appropriate development regarding the claim for a TDIU, including providing the Veteran with VCAA notice regarding that claim.  Prior to readjudicating this claim, the AOJ must adjudicate the referred claims for service connection for blackouts, depression, chest tightness and pain, a stomach disorder, and headaches, to include as secondary to the service-connected lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for a TDIU.  Furnish and ask the Veteran to complete a TDIU application form (VA Form 21-8940), as regards the claim for a TDIU.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbosacral strain.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or e-folder.  

A specific request should be made for records from the Cincinnati VAMC, dated since March 2014.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3. Conduct all necessary notice, development and adjudication of the claims for service connection for blackouts, depression, chest tightness and pain, a stomach disorder, and headaches, to include as secondary to the service-connected lumbosacral strain. 

4.  If service connection is granted for any additional disability, after all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the September 2013 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:



* A September 1997 favorable SSA decision reflects that the Administrative Law Judge reported asking a vocational expert whether, considering the Veteran's age, education, lack of relevant work experience, and limitations from his left foot amputation with stump complications and chronic back strain superimposed on degenerative arthritic changes, there were any jobs in existence in the economy which the Veteran could perform.  The vocational expert opined that there were not.  

* In a December 2000 statement, the Veteran asserted that he left employment in 1975 because of his service-connected lower back disability and claimed that his lower back disability had caused little or no employment over the prior 20 years.  

* During VA treatment in June 2006, the Veteran stated that his chronic back pain and weakness prevented him from working and reported that he had not worked since 1975.  

* In a July 2007 statement, the Veteran reiterated that he had not worked since 1975.  

* During the November 2009 VA examination, the Veteran reported that he had not worked since 1975 due to his low back pain plus a post-service accident resulting in left foot amputation.  

* The October 2012 VA examiner commented that the Veteran's thoracolumbar spine condition did not impact his ability to work.  

* In a June 2013 statement, the Veteran indicated that he had applied for many jobs he had the skills to do but, because of his back, was considered a high risk to be reinjured.  He stated that some jobs were offered to him, but only if he signed paperwork stating the employer would not be responsible for reinjury of his back.   

* The September 2013 VA examiner stated that the Veteran's thoracolumbar spine condition impacted his ability to work in that he would be limited from heavy physical work but not from sedentary or light physical work based on his back condition.  The examiner opined that he would not be able to withstand repetitive bending movements, heavy lifting, or prolonged sitting, standing, or walking due to his back condition.  
 
A complete explanation for all opinions expressed must be included in the examination report.  

If the September 2013 VA examiner is not available, the requested opinion should be obtained from another qualified examiner.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) are not met, readjudication of the claim must include consideration of whether referral to the Director, Compensation and Pension Service is warranted, pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought is denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


